DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Status of Claims
Claim 1 is amended, and claims 2-20 are new and pending in the response filed on March 30, 2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Allowable Subject Matter
Claims 6-7, 13-14, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1-7, is directed to a process. Additionally, the system, as claimed in claims 8-14, is directed to a machine. Furthermore, the non-transitory computer readable medium, as claimed in claims 15-20, is also directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of labeling products. Specifically, representative claim 1 recites the abstract idea of: 
receiving a plurality of panels of label characteristics for a first product, each panel of label characteristics being associated with one or more label characteristics each having a value characterizing a label for the first product;
building a plurality of different models, each of the plurality of models being used on at least a subset of the received panels of label characteristics for the first product;
storing the plurality of models;
receiving an indication of a selection of one or more second products, each of the second products having an associated defined panel of label characteristics;
executing at least one of the plurality of models using the panels of label characteristics associated with the products in the received indication of the selection of the one or more second products as inputs to the at least one model execution to generate an output derived from the panel of label characteristics associated with the selection of one or more second products; and
transmitting a result set based on the generated output.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of labeling products, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because labeling products is a marketing activity. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative a computer, executable machine learning models, a storage device, machine learning models being trained, trained machine learning models, and a controller.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of labeling products or building and executing models occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-7 do not aid in the eligibility of independent claim 1. For example, claims 2-7 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claims 2 and 4-6 include additional elements of a website, a physical store, a wine club, a product labeling device, a labeling system interface, a labeling system processor, a label printer, a label applicator, a Dynamic Time Warping model, a user level model, a Gaussian Mixture Model, an algorithmic version, a deep learning model, and a new algorithmic second product. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use. 
Thus, dependent claims 2-7 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking machines, claims 8-14 and 15-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-7. It is noted that claims 8 and 15 include additional elements of a system, a processor, a memory in communication with the processor, the memory storing program instructions, the processor operative with the program instructions to perform the operations, and a non-transitory computer readable medium having stored therein instructions that when executed cause a computer to perform a method. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. As such, claims 8-14 and 15-20 are rejected for at least similar rationale as discussed above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oral et. al. (US 20160063595 A1, herein referred to as Oral), in view of Brandenberg et. al. (US 20170103447 A1, herein referred to as Brandenberg), in further view of van der Made et. al. (US 20170236051 A1, herein referred to as van der Made).

With respect to claim 1, Oral discloses:
A computer-implemented method {Oral, see at least: figs 1-3; [0071] FIG. 4 is a flowchart of an example method 400 for providing user-customized products and automatically pre-customized product recommendations. In block 402, the configuration engine 114 receives a product selection from a user, which selects a customizable product for configuration}, the method comprising:
receiving a plurality of panels for a product, each panel being associated with the product {Oral, see at least: [0030] the configuration data may include contact information, business information, personal information, social information, event-related information, date and time information, marketing information, product design information such as but not limited to data specifying various colors, sizes, shapes, finishes (e.g., holes, folding, etc.), or any other information that can be used to customize and/or personalize a product; [0032] each customizable product stored in the catalog 168 may be associated with a corresponding product template ... templates 110 may be provided by third-party sources 108 for storage in a template repository 122};
at least a subset of the received panels for the product {Oral, see at least: [0032] each customizable product stored in the catalog 168 may be associated with a corresponding product template ... templates 110 may be provided by third-party sources 108 for storage in a template repository 122};
storing in a storage device {Oral, see at least: [0075] the configuration normalizer 158 may normalize the data associated with each of the templates of the set using the canonical model to produce a canonical representation of each of the templates and may store a set of normalized data for each of the templates of the set in a data store (e.g., the memory 304, a non-transitory long-term storage device, DBMS, NoSQL database, etc.) in block 606};
receiving an indication of a selection of one or more products, each of the products having an associated defined panel {Oral, see at least: [0071] the configuration engine 114 receives a product selection from a user, which selects a customizable product for configuration. In response, the ;
executing at least one machine learning model using the panels associated with the products in the received indication of the selection of the one or more products as inputs to the at least one machine learning model execution to generate an output derived from the panel associated with the selection of one or more products {Oral, see at least: fig 7; [0072] the recommender 150 may pre-customize one or more product recommendations to provide in association with the user-customized version of the product. For instance, in block 412 the recommender 150 may determine one or more templates associated with one or more customizable product recommendations and, in block 414, may automatically pre-build one or more customized product recommendations based on the one or more templates and the customization data; [0075] the canonical model may be user-specified, machine-learned, a combination of the foregoing, etc; [0076] In block 702, the configuration normalizer 158 queries a data store for a canonical representation for each of the one or more templates associated with the one or more customizable product recommendations. In block 704, the configuration normalizer 158 normalizes one or more of the configuration data and the asset data. In block 706, the configuration normalizer 158 populates each template of the one or more templates associated with the one or more customizable product recommendations using a corresponding canonical representation of the template and one or more of the normalized configuration data and the normalized asset data}; and
transmitting a result set based on the generated output to a controller {Oral, see at least: [0042] the configuration engine 114 acts as a controller and signals the user-customized product builder 134 and the recommendation-customized product builder 136 to build their respective customized products}.
Although disclosing a customized product recommendation method, Oral does not disclose:
label characteristics for a first product, each label characteristics being associated with one or more label characteristics each having a value characterizing a label for the first product;
at least a subset of label characteristics for the first product;
each of the second products having label characteristics;
using the label characteristics associated with the products of the one or more second products as inputs to generate an output derived from the label characteristics associated with one or more second products.
However, Brandenberg teaches:
label characteristics for a first product, each label characteristics being associated with one or more label characteristics each having a value characterizing a label for the first product {Brandenberg, see at least: [0051] The various wine packaging descriptors, e.g. characteristics of the label, bottle, stopper type, etc. may be classified for each bottle of wine. People recognize multiple features or descriptors linked with each different label/product to be sold. Depending on the descriptor, classifications can be represented by a binary value (e.g. 0 or 1 also often called normalized values in a range of 0 to 1), categorical values (e.g. colors), or as an ordinal value which represents an intensity scale with a predefined range (e.g. 0 to 10 or 0 to 100 under the Parker™ Scale); [0054] Once these different descriptors are quantified and linked with any given label, there may be a multi-field entry into a large database for each product; [0061] Finally, as shown at FIG. 13, information directly related to a wine can also be entered. For example the color, the varietal, the country, the region, the year, the primary color of label, the secondary color of label, the type of closing mechanism, the notion that a label has certain distinctive features, for example an animal, a castle, etc. In one contemplated embodiment, information is secured in multiple ways relating to a user};
at least a subset of label characteristics for the first product {Brandenberg, see at least: [0061] information directly related to a wine can also be entered. For example the color, the varietal, the ;
each of the second products having label characteristics {Brandenberg, see at least: [0051] The various wine packaging descriptors, e.g. characteristics of the label, bottle, stopper type, etc. may be classified for each bottle of wine; [0054] Once these different descriptors are quantified and linked with any given label, there may be a multi-field entry into a large database for each product};
using the label characteristics associated with the products of the one or more second products as inputs to generate an output derived from the label characteristics associated with one or more second products {Brandenberg, see at least: [0057] A consumer preference profile may contain the various wine packaging descriptors along with any consumer preference intensity values; [0058] an existing consumer will have generated enough explicit and implicit feedback to calculate his/her preference; [0062] FIG. 13 shows the algorithm 1004 using user data 1001, 1002, and 1003 will create a variable (as illustrated between 0 and 1) based ranking of multiple wines 1005. A personalized email message 1006 or a webpage in html format 1007 can then be generated using that information}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included using label characteristics of products to recommend other products as taught by Brandenberg in the customized product recommendation method of Oral in order to help organize labels of products to enhance sales (Brandenberg, see: [0039]).
Additionally, Oral does not disclose:
building a plurality of different executable machine learning models, each of the plurality of machine learning models being trained;
storing the plurality of trained machine learning models;
executing at least one of the plurality of trained machine learning models using inputs to the at least one trained machine learning model execution to generate an output.

building a plurality of different executable machine learning models, each of the plurality of machine learning models being trained {van der Made, see at least: fig 3, #302, 304; [0022] The system comprises a first spiking neural network and a second spiking neural network arranged in a hierarchical manner and is configured to process the information; [0025] The labeling neural network 106 comprises a spiking neural network that can be trained in a supervised manner to map learned features into output labels; [0033] The second spiking neural network 304 comprises a spiking neural network that can be trained in a supervised manner to map the learned features into output labels};
storing the plurality of trained machine learning models {van der Made, see at least: [0026] The events associated with the hierarchical spiking neural network 206 are stored in an event memory 208};
executing at least one of the plurality of trained machine learning models using inputs to the at least one trained machine learning model execution to generate an output {van der Made, see at least: [0022] The first spiking neural network autonomously learns to recognize patterns in the input streams and the second spiking neural network performs data labeling for pattern recognized by the first spiking neural network; [0023] The labeled data from the second spiking neural network is then made available as an output to a microprocessor or a computer system}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the machine learning technique as taught by van der Made customized product recommendation method of Oral in order to implement rapid real-time machine learning (van der Made, see: [0007]).

With respect to claim 2, Oral, Brandenberg, and van der Made teach the method of claim 1. Oral does not disclose:
wherein the first product and the second product are wine, including bottles of wine distributed via at least one of a website, a physical store, and a wine club.
However, Brandenberg teaches:
wherein the first product and the second product are wine, including bottles of wine distributed via at least one of a website, a physical store, and a wine club {Brandenberg, see at least: [0067] In FIG. 8, a flow chart shows the steps for a recommendation engine associated with a website. In step 500, a consumer visits the website landing page. In step 510, the system determines if the consumer is a new consumer or an existing consumer. If the consumer is a new consumer, a consumer profile is generated from available first and third party data in step 520. Next, in step 530 wines are ranked based on the consumer profile generated in step 520. In step 540, wines are recommended based on the consumer's generated wine ranking; [0081] The method is further constrained by system comprising a module for the placement of an order to purchase wine by the potential buyer of wine}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further included the wine distribution as taught by Brandenberg in the customized product recommendation method of Oral in order to improving the volume of sales of wine to wine buyers over the internet (Brandenberg, see: [0002]).

With respect to claim 3, Oral, Brandenberg, and van der Made teach the method of claim 1. Oral further discloses:
wherein each panel is identified by a unique identifier that is further associated with one of the products {Oral, see at least: [0071] the configurator server 116 may receive a request from the user application 102 that includes a product identifier and may use the product identifier to query the template repository 122 for the associated template}.
Although disclosing product identifiers for associated templates, Oral does not disclose:
label characteristics associated with one of the first and second products.
However, Brandenberg teaches:
label characteristics associated with one of the first and second products {Brandenberg, see at least: [0051] The various wine packaging descriptors, e.g. characteristics of the label, bottle, stopper type, etc. may be classified for each bottle of wine. People recognize multiple features or descriptors linked with each different label/product to be sold; [0061] Finally, as shown at FIG. 13, information directly related to a wine can also be entered. For example the color, the varietal, the country, the region, the year, the primary color of label, the secondary color of label, the type of closing mechanism, the notion that a label has certain distinctive features, for example an animal, a castle, etc. In one contemplated embodiment, information is secured in multiple ways relating to a user}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the label characteristics as taught by Brandenberg in the customized recommendation method of Oral in order to enhance the buyer’s experience (Brandenberg, see: [0062]).

With respect to claim 5, Oral, Brandenberg, and van der Made teach the method of claim 1, including recommending panels (i.e., templates) using a machine learning model. Oral does not disclose:
wherein the plurality of different executable machine learning models includes at least one of a Dynamic Time Warping model to determine how different the chemistry-panels for the consumable items are from each other, a user level model to provide a recommendation to a user, a Gaussian Mixture Model (GMM) to generate an algorithmic version of the second product item, and a deep learning model to perform at least one function based on the label characteristics for the one or more second products.
However, Brandenberg teaches:
wherein the model includes at least one of a Dynamic Time Warping model to determine how different the chemistry-panels for the consumable items are from each other, a user level model to provide a recommendation to a user, a Gaussian Mixture Model (GMM) to generate an algorithmic version of the second product item, and a model to perform at least one function based on the label characteristics for the one or more second products {Brandenberg, see at least: [0061] information directly related to a wine can also be entered. For example the color, the varietal, the country, the region, the year, the primary color of label, the secondary color of label, the type of closing mechanism, the notion that a label has certain distinctive features, for example an animal, a castle, etc. In one contemplated embodiment, information is secured in multiple ways relating to a user; [0062] FIG. 13 shows the algorithm 1004 using user data 1001, 1002, and 1003 will create a variable (as illustrated between 0 and 1) based ranking of multiple wines 1005. A personalized email message 1006 or a webpage in html format 1007 can then be generated using that information as shown in FIG. 13. In addition, based on the same information, a personalized recommendation product listing page 1008 can also be generated}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the recommendation model using the label characteristics as taught by Brandenberg in the customized product recommendation method of Oral in order to increase the chance of a purchase being made (Brandenberg, see: [0075]).
In addition, van der Made teaches:
wherein the plurality of different executable machine learning models includes at least one of a deep learning model to perform at least one function {van der Made, see at least: [0022] The first spiking neural network autonomously learns to recognize patterns in the input streams and the second spiking neural network performs data labeling for pattern recognized by the first spiking neural network; [0023] The labeled data from the second spiking neural network is then made available as an output to a microprocessor or a computer system}.


Regarding claims 8-10, 12, 15-17, and 19, claims 8-10 and 12 are directed to a system, while claims 15-17 and 19 are directed to a non-transitory computer readable medium. Claims 8-10, 12, 15-17, and 19 recite limitations that are parallel in nature to those addressed above for claims 1-3 and 5, which are directed towards a method. Therefore, claims 8-10, 12 and 15-17, 19 are rejected for the same reasons as set forth above for claims 1-3 and 5, respectively. 
It is noted that claim 8 includes additional elements of:
A system comprising:
a processor;
a storage device; and
a memory in communication with the processor, the memory storing program instructions, the processor operative with the program instructions to perform the operations.
Oral discloses:
A system comprising {Oral, see at least: [0028] FIGS. 1 and 2 are block diagrams of example systems 100 and 200 for customizing products and automatically generating pre-customized product recommendations for purchase}:
a processor {Oral, see at least: fig 3, #302};
a storage device {Oral, see at least: fig 3, #304}; and
a memory in communication with the processor, the memory storing program instructions, the processor operative with the program instructions to perform the operations {Oral, see at least: fig 3, .
It is noted that claim 15 includes additional elements of:
A non-transitory computer readable medium having stored therein instructions that when executed cause a computer to perform a method.
Oral discloses:
A non-transitory computer readable medium having stored therein instructions that when executed cause a computer to perform a method {Oral, see at least: [0067] The memory 304 includes a non-transitory computer-usable (e.g., readable, writeable, etc.) medium, which can be any non-transitory apparatus or device that can contain, store, communicate, propagate or transport instructions, data, computer programs, software, code, routines, etc., for processing by or in connection with the processor 302}.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oral et. al. (US 20160063595 A1, herein referred to as Oral), in view of Brandenberg et. al. (US 20170103447 A1, herein referred to as Brandenberg), in further view of van der Made et. al. (US 20170236051 A1, herein referred to as van der Made), in further view of Wiklof et. al. (US 6246326 B1, herein referred to as Wiklof).

With respect to claim 4, Oral, Brandenberg, and van der Made teach the method of claim 1. Oral further discloses:
wherein the controller controls a device {Oral, see at least: [0042] the configuration engine 114 acts as a controller and signals the user-customized product builder 134 and the recommendation-customized product builder 136 to build their respective customized products}.
Although disclosing a controller, Oral does not disclose:
wherein the controller controls a product labeling device, the product labeling device including at least one of a labeling system interface, a labeling system processor, a label printer, and a label applicator.
However, Wiklof teaches:
wherein the controller controls a product labeling device, the product labeling device including at least one of a labeling system interface, a labeling system processor, a label printer, and a label applicator {Wiklof, see at least: figs 1-2; [3:48-56] FIG. 1 illustrates the exterior printing function of the smart label printer by showing thermal printing unit 40. In FIG. 1, the print media roll 46 includes a backing 47 and smart labels 48 that are attached to the backing 47 with an adhesive. As the smart labels 48 pass between the thermal print head 42 and the platen roller 44, a printer controller 41 activates selected print elements on the print head 42 to pass current through the selected print elements; [4:2-20] The smart label printer 10 includes a central processing unit (CPU) 12, a read only memory (ROM) .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the label printer as taught by Wiklof in the customized product recommendation method of Oral, Brandenberg, and van der Made in order to increase the overall throughput speed of a smart label (Wiklof, see: [2:26-28]).

Regarding claims 11 and 18, claim 11 is directed to a system, while claim 18 is directed to a non-transitory computer readable medium. Claims 11 and 18 recite limitations that are parallel in nature to those addressed above for claim 4, which are directed towards a method. Therefore, claims 11 and 18 are rejected for the same reasons as set forth above for claim 4. 
	


Response to Arguments
	With respect to the priority claims, Applicant’s arguments have been considered and are persuasive. Therefore, the benefit of priority for the present application is hereby acknowledged.

	With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 9-11 of the Remarks, Applicant argues that “amended claim 1 and newly added claims 2-20 are not directed to any abstract idea”. The Examiner respectfully disagrees. As explained in the 2019 PEG, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” While Applicant has identified various specific examples of certain methods of organizing human activities, such specific examples are included and considered within the grouping of certain methods of organizing human activity defined in the 2019 PEG. 
In this case, claim 1 recites certain methods of organizing human activity because the claim recites executing at least one of the plurality of models using the panels of label characteristics associated with the products in the received indication of the selection of the one or more second products as inputs to the at least one model execution to generate an output derived from the panel of label characteristics associated with the selection of one or more second products, which is creating 

With respect to pages 11-12 of the Remarks, Applicant argues “amended claim 1 and newly added claims 8 and 15 at least recite an element or a combination of elements such that any alleged judicial exception (not admitted by Applicant) is integrated into a practical application of the exception”. However, the Examiner respectfully disagrees. The 2019 PEG provided guidance on how to evaluate whether claims recite a practical application. Specifically, the 2019 PEG states “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” where consideration for integration into a practical application includes “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field” and “an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.”
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology beyond generally linking the use of the judicial exception to a particular technological environment. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Enfish LLC v. Microsoft Corp., 822 F.3d  (Fed. Cir. 2016). This is reflected in paragraphs [0002]-[0004] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as labeling products with multiple versions using correlated user rating data. Although the claims include computer technology such as machine learning, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in Enfish. Unlike the precedential case, where the claims are directed to a specific improvement to the way computers operate, embodied in a self-referential table, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities beyond a general link. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of product labeling. The claimed process, while arguably resulting in improved product labeling, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system and/or machine learning models. Rather, the claimed process is utilizing different data while still employing the same the processor and/or computer components and/or machine learning models used in conventional systems to improve product labeling, i.e. commercial process. As such, the claims do not recite specific technological improvements beyond a general link to a particular technological environment or field of use. Therefore, the rejection is maintained in this aspect.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doucleff (NPL 2013) was used to gain understanding of how visual marketing of wine labels impacts buyers.
Boys (NPL 2016) was used to further understand what information is conveyed on bottled wine labels.
Tompkins (US 20130080438 A1) was used to understand how wines are ranked and valued using intensity values.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.A.B./Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625